Title: To Alexander Hamilton from John Hopkins, 16 July 1793
From: Hopkins, John
To: Hamilton, Alexander



United States Loan Office[Richmond] State of Virga July 16. 1793.
Sir

I have received your favor of the 13th inst. My letter of the 29th of April last, of which a duplicate is enclosed, will inform you that Mr James Brown as Trustee for William Short Esquire transferred all the Stock standing in his name as Trustee aforesaid to the said William Short to whose Credit it now stands, and is as follows viz.
In six per Cen Stock assumed debt, on Int. from





1st Apl 1793
Dolls
151,008:


 3 per Cent
Do. 
do.
do.
11,256:


 Deferred debt
7,504


In 6 per Cent Stock, public debt
1st Apl.

1,093


The assumed debt above mentioned was subscribed originally in the name of James Brown in trust for William Short, and the public debt in his name in trust for St George Tucker; and on the 16th of January last this latter debt was transferred to the Credit of James Brown in trust for William Short, and the whole transferred to Mr Short on the 29th of April last. No other transfers whatever have ever been made by Mr Brown of this Stock since the original subscriptions.
I have the honor to be very respectfully   Sir   Your Mo. Obedt Servant

John Hopkins,Commr of Loans for Virga.
The Honble Alexander Hamilton

